Exhibit 10.44

AMENDMENT NO. 2 TO THE KCS ENERGY, INC.

2001 EMPLOYEES AND DIRECTORS STOCK PLAN

Section 7.1 of the KCS Energy, Inc. 2001 Employees and Directors Stock Plan (the
“Plan”) is hereby deleted in its entirety and replaced with the following
language:

“7.1. Adjustment Provisions.

7.1.1. If:

7.1.1.1. any recapitalization, reclassification, spinoff, combination,
repurchase, stock split or reverse split or consolidation of Common Stock is
effected:

7.1.1.2. the outstanding shares of Common Stock are exchanged, in connection
with a merger or consolidation of the Company or a sale by the Company of all or
a part of its assets for a different number or class of shares of stock or other
securities of the Company or for shares of the stock or other securities of any
other corporation;

7.1.1.3. new, different or additional shares or other securities of the Company
or of another corporation are received by the holders of Common Stock; or

7.1.1.4. any distribution is made to the holders of the Common Stock other than
a cash dividend; then the Board of Directors shall make proportionate
adjustments to:

7.1.1.4.1. the number and class of shares or other securities that may be issued
or transferred pursuant to Section 3 hereof or pursuant to outstanding Options,
SARs, awards of Restricted Stock or awards of Bonus Stock;

7.1.1.4.2. the number and class of shares or other securities available for
issuance under the Plan;

7.1.1.4.3. the purchase price to be paid per share under outstanding Options,
the number of shares to be issued pursuant to Section 3, or the amount to be
paid by the Company upon an exercise of an SAR under Section 4.1.2; and

7.1.2. Upon the dissolution or liquidation of the Company, the Plan shall
terminate, and all Options, SARs, Restricted Stock and Bonus Stock previously
granted shall lapse on the date of such dissolution or liquidation.”

This Amendment No. 2 to the Plan is effective this 7th day of November, 2006.

 

Petrohawk Energy Corporation By:   /s/ Floyd C. Wilson Name:        Floyd C.
Wilson Title:       President and Chief Executive Officer